IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         October 21, 2011
                                     No. 11-40502
                                   c/w No. 11-40522                        Lyle W. Cayce
                                  Conference Calendar                           Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DONACIANO RODRIGUEZ-MENDEZ,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:08-CR-1123-1
                             USDC No. 1:10-CR-1369-1


Before BENAVIDES, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Donaciano Rodriguez-
Mendez has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Rodriguez-Mendez has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected therein.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 11-40502
                              c/w No. 11-40522

We concur with counsel’s assessment that the appeals present no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2.




                                      2